421 F.2d 702
70-1 USTC  P 9388
UNITED STATES of America and Charles E. Reed, InternalRevenue Officer, Collection Division, InternalRevenue Service, Petitioners-Appellees,v.John J. DICKINSON, Respondent-Appellant.
No. 23927.
United States Court of Appeals, Ninth Circuit.
Feb. 10, 1970, Rehearing Denied April 22, 1970.

James A. Struckmeyer, Phoenix, Ariz., for appellant.
John P. Burke, Joseph M. Howard, Lee A. Jackson, Attys., Tax Div., Dept. of Justice, johnnie M. Walters, Asst. Atty. Gen., Dept. of Justice, Washington, D.C., Richard K. Burke, U.S. Atty., Phoenix, Ariz., for appellees.
ORDER
Before BROWNING, DUNIWAY, and WRIGHT, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the basis of the opinion of the district court.  United States v. Dickinson, 308 F. Supp. 900 (D.Ariz.1969).